Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received February 18, 2021 has been entered and made of record.
In view of the amendment to the claims, the cancellation of Claims 2 and 8, and amendment to Claims 1, 3, 4-7, 10, 13 are acknowledged. Claims 1, 3-7, 9-13 are now pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, et. al., PG PUB 20190130580, (henceforth referred to as Chen-0580) in view of Ren, et. al., IEEE Trans. on Pattern Analysis and Machine Intelligence, Vol. 39, No. 6, Jun 2017, (henceforth referred to as Ren), and in further view of Chen, et. al., Proc. of SPIE, US, Vol. 10615 April 10, 2018, pages 106150B, (henceforth referred to as Chen-1061).

Regarding Claim 1, Chen-0580 teaches an object detection method, comprising: 
obtaining an enclosing frame [Chen-0580, (para. 0005) "a blob bounding region or bounding box” or (para. 0209) "a foreground bounding box”] of a target object [(para. 00051), a blob representing at least a portion of one or more objects] in an input image [(para. 0051), "a video frame (also referred to as a picture];
according to the enclosing frame, calculating respective overlap degrees of the enclosing frame of the target object with respective candidate frames in a candidate frame set [Chen-0580, (para. 0020) “determining an overlapping region between a first bounding region of the first set of one or more bounding regions and a second bounding region of the second set of one or more bounding regions; determining an area of the first bounding region or the second bounding region within the overlapping region is greater than an overlapping threshold; and determining the first bounding region is associated with the second bounding region” wherein (para. 0016) “the first set of one or more bounding regions are associated with one or more objects in the video frame” and (para. 0016) “the second set of one or more bounding regions are associated with the one or more blobs”. 
The ‘enclosing frame’ may be broadly interpreted as the one bounding region in the second set associated with ‘one blob’ representing an object (also referred to as foreground bounding box, see para. 0209) while the ‘candidate frames’ may be broadly interpreted as the one or more bounding regions from the first set associated with ‘one or more objects’ (also referred to as detector bounding boxes, see para. 210). The goal is to determine a final set of bounding boxes from the foreground bounding boxes and detector bounding boxes by bounding box area overlap method. 
Chen-0580 teaches a possibility wherein (para. 0028), “… the final set of one or more bounding regions include … a bounding region of the second set of one or more bounding regions ... associated with at least two bounding regions of the first set of one or more bounding regions”. Furthermore, (para. 0233) “… if a bounding box from the blob bounding boxes corresponds to multiple bounding boxes from detector bounding boxes, any of the related bounding boxes from the detector bounding boxes can be added to the final bounding boxes and may all be considered as true positive objects”.]; 

Chen-0580 does not expressly disclose:
determining a predetermined number of candidate frames with overlap degrees thereof ranked in the top as reference frames;
However, Ren teaches:
determining a predetermined number of candidate frames with overlap degrees thereof ranked in the top as reference frames; [Ren, (section 3.1.2, para. 1), teaches an overlap method called intersection over union, which measures the overlap between anchor boxes and ground truth box. For a specific case, (section 3.3, para. 4) the overlap threshold at 0.7 yields 2,000 proposal regions. Only top-N ranked proposal regions are selected for detection. The ‘predetermined number of candidate frames’ are broadly interpreted as the top-N ranked proposal regions out of 2,000 proposal regions that passed the threshold.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Ren-0748 into the system or method of Chen-0580 in order to (Ren-0748, section 4.1, para. 2) reduce computational cost since selecting the top N ranked proposals from 2000 proposals will be less computationally intensive than using all 2,000 proposals in subsequent detection-related processes.

The combination of Chen-0580 and Ren does not expressly disclose:
generating a size-related feature according to respective sizes of the reference frames and a size of the enclosing frame and detecting an object in the input image by applying the size-related feature in a machine learning model.
	However, Chen-1061 teaches:
generating a size-related feature according to respective sizes of the reference frames and a size of the enclosing frame [Chen-1061, teaches (section 3.2.2, para. 1) a post processing refinement approach after intersection over union overlap (IoU) method that is capable of adjusting all kinds of detected bounding boxes in different locations and different scales to ground truth bounding box using (Fig. 4) width ratio and height ratio. The illustrated IoU threshold is 0.7 to 1.2. The ‘size-related feature’ and ‘respective sizes’ are broadly interpreted as the ratio according to box width and height.]; 
and detecting an object in the input image by applying the size-related feature in a machine learning model [Chen-1061, (Fig. 1) shows post-processing refinement result from detected bounding box (blue) after applying width and height ratio on the CNN and YOLO detected images].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen-1061 into the system or method of Chen-0580 and Ren-0748 in order to (Chen-1061, section 4.3 para. 1) improve localization accuracy (i.e. the fit of a reference frame box to target object). An improved fit would help in fine tuning the selection process among top ranked (reference) frames and the enclosing frame, thereby detecting the object in the input image. 

Regarding Claim 3, the combination of Chen-0580, Ren and Chen-1061 teaches the base claim. The combination further teaches the object detection method according to claim 1, wherein:
each of the enclosing frame and the candidate frames is of a polygon shape [Chen-0580, (para. 0266] "The one or more bounding regions in the first set and second set can include ... bounding polygons ..."], 
and the calculating respective overlap degrees of the enclosing frame of the target object with respective candidate frames in the candidate frame set comprises [Chen-0580, (para. 0020) “determining an overlapping region between a first bounding region of the first set of one or more bounding regions and a second bounding region of the second set of one or more bounding regions; determining an area of the first bounding region or the second bounding region within the overlapping region is greater than an overlapping threshold]: 
for each candidate frame, aligning the enclosing frame with the candidate frame at one vertex [Chen-0580, (para. 0172) "While a center point is used as an illustrative example, one of ordinary skill will appreciate that any point of the bounding box can be used to align the image patch (e.g., a center point, a top-left corner point, a top-right corner point, a bottom-right corner point, a bottom-left corner point, and/or other point)"]; 
calculating an intersection-over-union of the enclosing frame with the candidate frame [Chen-0580, (para. 0182), FIG. 14 is a diagram showing an example of an intersection I and union U of two bounding boxes]
and determining the calculated intersection-over-union as the overlap degree of the enclosing frame with the candidate frame [Chen-0580, (para. 0456), equation for loU and Fig. 14)].

Regarding Claim 4, the combination of Chen-0580, Ren and Chen-1061 teaches the base claim. The combination further teaches the object detection method according to claim 1, wherein:
the determining a predetermined number of candidate frames with overlap degrees thereof ranked in the top as reference frames comprises: 
in a case that the overlap degree of the enclosing frame with the candidate frame is greater than an overlap threshold, determining the candidate frame as the reference frame.  [Ren, (section 3.1.2, para. 1), teaches an overlap method called intersection over union, which measures the overlap between anchor boxes and ground truth box. For the specific case, (section 3.3, para. 4) the overlap threshold at 0.7 yields 2,000 proposal regions. The reference frames are broadly interpreted as the 2,000 proposal regions. Only top-N ranked proposal regions are selected for detection. The ‘predetermined number of candidate frames’ are broadly interpreted as the top-N ranked proposal regions. These proposal regions passed the 0.7 threshold and ranked to test the top N proposal regions only]

Regarding Claim 5, the combination of Chen-0580, Ren and Chen-1061 teaches the base claim. The combination further teaches the object detection method according to claim 1, wherein:
the generating a size-related feature according to respective sizes of the reference frames and a size of the enclosing frame comprises: determining a width ratio and a height ratio of the enclosing frame with the reference frame as the size-related feature, or determining a natural logarithm of the width ratio and a natural logarithm of the height ratio as the size-related feature [Chen-1061, teaches (section 3.2.2, para. 1) a post processing refinement approach after intersection over union overlap (IoU) method that is capable of adjusting all kinds of detected bounding boxes in different locations and different scales to ground truth using (Fig. 4) width ratio and height ratio. The IoU threshold is 0.7 to 1.2. The ‘size-related feature’ and ‘respective sizes’ are broadly interpreted as the ratio according to width and height of each detected bounding box and ground truth bounding box]: 

Regarding Claim 6, the combination of Chen-0580, Ren and Chen-1061 teaches the base claim. The combination further teaches the object detection method according to claim 1, wherein the method further comprises: 
predetermining a relationship between respective candidate frame sets and respective object categories [Chen-0580, (para. 0218) "object types can be defined and denoted as a Category of Interest ... or Non Category of interest”]; 
determining an object category to which the object to be detected belongs [Chen-0580, (para. 0218), "The definition of each category is application dependent and can be made configurable as part of the video analytics system"]; 
and selecting a candidate frame set according to the determined object category [Chen-0580, (para. 0218), "The deep learning system ... can filter out the bounding boxes from the list of detector bounding boxes if ... associated with an NOI (non-category of interest) type"].

11.	Regarding Claim 7, the combination of Chen-0580, Ren and Chen-1061 teaches the base claim. The combination further teaches an object detection device [Chen-0580, (para. 0005), "a hybrid video analytics system that performs object detection"], comprising: 
one or more processors [Chen-0580, (para. 0014), "and a processor"]; and 
a storage device configured for storing one or more programs [Chen-0580, (para. 0129) “computer-readable medium … may have stored thereon code and/or machine-executable instructions”], wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform limitations that do not read or further claim 1 above. Therefore, claim 7 do not read or further define over the limitations of claim 1, above.

Regarding Claim 9, the combination of Chen-0580, Ren and Chen-1061 teaches the base claim. The combination further teaches the object detection device according to claim 7. The remaining limitations do not read or further define over the limitations of claim 3 above. Therefore, claim 9 do not read or further define over the limitations of claim 3, above.

Regarding Claim 10, the combination of Chen-0580, Ren and Chen-1061 teaches the base claim. The combination further teaches the object detection device according to claim 7. The remaining limitations do not read or further define over the limitations of claim 4 above. Therefore, claim 10 do not read or further define over the limitations of claim 4, above.

Regarding Claim 11, the combination of Chen-0580, Ren and Chen-1061 teaches the base claim. The combination further teaches the object detection device according to claim 7. The remaining limitations do not read or further define over the limitations of claim 5 above. Therefore, claim 11 do not read or further define over the limitations of claim 5, above.

Regarding Claim 12, the combination of Chen-0580, Ren and Chen-1061 teaches the base claim. The combination further teaches object detection device according to claim 7. The remaining limitations do not read or further define over the limitations of claim 6 above. Therefore, claim 12 do not read or further define over the limitations of claim 6, above.


Regarding Claim 13, the combination of Chen-0580, Ren and Chen-1061 teaches the base claim. The combination further teaches a non-volatile computer-readable storage medium, in which a computer program is stored [Chen-0580, (para. 0015) "a non-transitory computer readable medium that has stored thereon instructions”], wherein the computer program [Chen-0580,  (para. 0297), "a computer program”], when executed by a processor, causes the processor to implement the method of claim 1 [Chen-0580, (para. 0295) “the computing device or apparatus may include a processor, …, that is configured to carry out steps of process”, (para. 0295) "such as the video analytics system”]

Response to Arguments/Remarks
Applicant's arguments filed on February 18, 2021 with respect to Claims 1, 3-7, 9-13 have been considered but are moot in view of the new ground(s) of rejection herein below, necessitated by the amendment. To the extent that the current arguments apply, each will be addressed below.
Applicant argues that Chen (henceforth referred to as Chen-0580) fails to disclose the technical feature recited in pending Claim 1, "a predetermined number of candidate frames" is determined as "reference frames”, because Chen-0580 teaches that (para. 0216) each detector bounding box can be associated with a detected object. Furthermore, the amended claim 1 recites:

    PNG
    media_image1.png
    409
    647
    media_image1.png
    Greyscale

The original claims 1 and 2 recite:

    PNG
    media_image2.png
    462
    633
    media_image2.png
    Greyscale

The amended claim 1 determines a predetermined number of candidate frames ranked on top as reference frames. The predetermined number of candidate frames, and hence the number of reference frames, is broadly interpreted as one or more frames. In contrast, the original claims 1 and 2 determine a reference frame only, which is broadly interpreted as one frame. Therefore, the change in scope between the original and amended claims is interpreted as the ability to acquire multiple reference frames based on ranking process.
Ren teaches "a predetermined number of candidate frames" is determined as "reference frames”. [Ren, (section 3.1.2, para. 1), teaches an overlap method called intersection over union, which measures the overlap between anchor boxes and ground truth box. For a specific case, (section 3.3, para. 4) the overlap threshold at 0.7 yields 2,000 proposal regions. Only top-N ranked proposal regions are selected for detection. The ‘predetermined number of candidate frames’ are broadly interpreted as the top-N ranked proposal regions. These proposal regions passed the illustrated 0.7 threshold and ranked to further test the top N proposal regions only.]

Applicant argues that Chen-0580 fails to disclose the technical feature recited in "determining a predetermined number of candidate frames with overlap degrees thereof ranked in the top as reference frames". Likewise, Ren teaches this limitation. [Ren, (section 3.1.2, para. 1), teaches an overlap method called intersection over union, which measures the overlap between anchor boxes and ground truth box. For a specific case, (section 3.3, para. 4) the overlap threshold at 0.7 yields 2,000 proposal regions. Only top-N ranked proposal regions are selected for detection. The ‘predetermined number of candidate frames’ are broadly interpreted as the top-N ranked proposal regions. These proposal regions passed the illustrated 0.7 threshold and ranked to further test the top N proposal regions only.]

Applicant argues that Chen-0580 fails to disclose the technical feature recited in "generating a size-related feature according to respective sizes of the reference frames and a size of the enclosing frame". However, Chen-1061 teaches this limitation. [Chen-1061, teaches (section 3.2.2, para. 1) a post processing refinement approach after intersection over union overlap (IoU) method that is capable of adjusting all kinds of detected bounding boxes in different locations and different scales to ground truth bounding box using (Fig. 4) width ratio and height ratio. The illustrated IoU threshold is 0.7 to 1.2. The ‘size-related feature’ and ‘respective sizes’ are broadly interpreted as the ratio according to width and height.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A AGRA whose telephone number is (571) 272-4045.  The examiner can normally be reached on Telework M-F 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO A AGRA/Examiner, Art Unit 2666                                                               

           		/KIM Y VU/                           Supervisory Patent Examiner, Art Unit 2666